Exhibit 10.1

 

September 7, 2012

 

Robert A. Myhre

226 Boone Hollow Drive

Wentzville, Mo  63385

 

Dear Robert,

 

Congratulations!  We are pleased to confirm your formal offer of employment with
Global Cash Access, Inc. (the “Company”).  This offer is contingent upon your
successfully completing a drug screen and background investigation. In addition,
as a condition of employment with the Company, you will be requested to sign a
Non-Compete Agreement and an Employee Proprietary Information and Inventions
Agreement.

 

Due to the nature of our business and your position with the Company, you will
be required to complete applications required by various gaming regulatory,
tribal, state and other international governments in which the Company and its
affiliates conduct business, as well as other applications that may be required
by such regulatory authorities with jurisdiction over the Company and its
affiliates. Such applications are generally in addition to normal credit,
reference and background investigation for employment. Such applications will
require complete disclosure of personal and financial information, criminal
convictions or arrests (expunged or not) and business associations.  As a
condition of employment, you must be able to satisfy the licensing process and
obtain appropriate gaming and other regulatory licenses.

 

The terms of this offer of employment are as follows:

 

·

Position:

Executive Vice President and Chief Information Officer

 

 

 

·

Reports to:

David B. Lopez, President

 

 

 

·

Start date:

October 1, 2012

 

 

 

·

Compensation:

 

 

 

 

 

Salary:

$330,000.06 in base salary paid in bi-weekly installments of $12,692.31 in
accordance with the Company’s payroll practices. Normal withholding taxes will
apply.

 

 

 

 

Bonus:

In addition to your annual base salary, you will be eligible for a discretionary
annual bonus with a target of 50% of your salary. The bonus plan is based half
on your organization’s performance, measured against goals you agree upon with
the President and half, based upon financial goals for the Company, which will
be established in the first quarter of each fiscal year. Each of the components
could result in a bonus of 150% of the target (75% of salary), depending upon
performance. If threshold targets are not met the bonus level could be zero. The
bonus for 2012 will be prorated based on your start date.

 

 

 

 

Equity:

Management will recommend to the Board of Directors that you be granted an
option to purchase 100,000 shares of common stock of Global Cash Access
Holdings, Inc. The authority to grant options is restricted to the Board of
Directors and the grant date will be on whatever date the Board approves such
grant and the exercise price will be whatever the fair market value of the
common stock is on the date of grant. Management will also recommend to the
Board of Directors a grant of 20,000 shares of restricted stock of Global Cash
Access Holdings, Inc. Both grants are pursuant to the 2005 Stock Incentive Plan.
The authority to grant restricted shares (RSUs) is restricted to the Board of
Directors and the grant date will be on whatever date the Board approves such
grant.

 

Page 1 of 2

--------------------------------------------------------------------------------


 

 

Paid Time Off:

Based on your position, you would be eligible to accrue 26 PTO days per year,
being 8 PTO hours per pay period. Executive Vice Presidents do not account for
PTO and take time as agreed upon with the President. If you are terminated, you
would be compensated at the appropriate level for your position as outlined in
the Company’s Employee Handbook.

 

 

 

 

Benefits:

You will be eligible to participate in the standard Company benefit plans
beginning the 1st of the month following 30 days from your hire date. Benefits
include medical, dental, vision, Exec-u-Care (medical reimbursement insurance
for executives), and life insurance. Short term disability and long term
disability are provided the first of the month after one year of service.

 

 

 

 

Relocation:

The Company will reimburse you for the following relocation costs and expenses:
a) reasonable and customary closing costs incurred by you for the sale of your
home in Wentzville, Mo; provided that the Company will not reimburse you for any
loss that you incur on the sale of this home; b) reasonable and customary
closing costs incurred by you for the purchase of a home in the Las Vegas, NV
area, [exclusive of any loan or financing costs associated with such purchase];
and c) up to 120 days of pre-approved, temporary housing or hotel stay in the
Las Vegas, NV area. The Company will also reimburse you for three, pre-approved,
round trip flights per month from Las Vegas (or other mutually agreed upon
location) to your current home, during such 120 day period. You have twenty four
(24) months from your start date to submit the foregoing closing costs for
reimbursement. In addition, the Company also will pay for costs with respect to
the transportation of House Hold Goods (HHG) from your Wentzville, Mo. home,
including packing and unpacking expenses and transportation of two personal
vehicles. You will be required to obtain two estimates for this HHG move,
pre-approval by the Company and arrange for the carrier to provide the Company
with the bill for payment to the vendor by the Company. Reimbursable costs
listed in this section of your offer letter that are not tax deductible by you
will be reimbursed to you through payroll at a grossed up amount using the
incremental tax rate based upon your base salary. You must provide closing
statements and receipts for all reimbursement items prior to payment from the
Company. If you voluntarily resign or are terminated for cause within one year
of your date of hire, you will repay all of the amounts that you received from
the Company set forth in this paragraph, including the amounts of any tax gross
ups.

 

Employment at the Company is employment at-will, and may be terminated at the
will of either the employer or the employee, with or without cause and with or
without notice at any time.  The Company reserves the right to amend, modify, or
suspend its benefits and compensation plans and terms and conditions of
employment at its sole discretion.

 

We at Global Cash Access, Inc. look forward to working with you.  Please
indicate your acceptance of this offer of employment by signing and dating this
letter and returning it to me.  If you have any questions or concerns, please
let me know.

 

Sincerely,

 

/s/ David B. Lopez

 

David B. Lopez

 

President

 

 

 

I, Robert A. Myhre, have read this offer of employment, understand its terms,
and have accepted it as of the date written below:

 

 

 

 

 

/s/ Robert A. Myhre

 

 

 

 

 

 

Date:

September 11, 2012

 

 

 

Page 2 of 2

--------------------------------------------------------------------------------


 

September 7, 2012

 

Dear Robert A. Myhre:

 

Reference is made to the offer of employment letter (the “Letter”), dated
August 31, 2012 (the “Offer Letter”), by and between Global Cash Access, Inc.
(together with all entities controlling, controlled by or under common control
with Global Cash Access, Inc., the “Company”) and you (“Executive”.)  This
letter amends the Letter (the “Amendment”) to the extent set forth herein.

 

Definitions

 

This Amendment  provides Executive with certain benefits in the event that the
Company or Executive terminates his employment for Good Reason (as defined
below).

 

For the purposes of this Agreement, termination shall be for “Cause” if
(i) Executive refuses or fails to act in accordance with any lawful order or
instruction of the Chief Executive Officer or Board of Directors, and such
refusal or failure to act has not been cured within five (5) days of written
notice from the Chief Executive Officer or Board of Directors of such
disobedience; (ii) Executive fails to devote reasonable attention and time
during normal business hours to the business affairs of the Company or Executive
is determined by the Chief Executive Officer or Board of Directors to have been
unfit (e.g., denied any license, permit or qualification required by any gaming
regulator or found unsuitable by any gaming regulator) (other than as a result
of an Incapacity), unavailable for service (other than as a result of an
Incapacity) or grossly negligent in connection with the performance of his
duties on behalf of the Company, which unfitness, unavailability or gross
negligence has not been cured within five (5) days of written notice from the
Chief Executive Officer or Board of Directors of the same; (iii) Executive is
determined by the Chief Executive Officer or Board of Directors to have
committed a material act of dishonesty or willful misconduct or to have acted in
bad faith to the material detriment of the Company in connection with the
performance of his duties on behalf of the Company; (iv) Executive is convicted
of a felony or other crime involving dishonesty, breach of trust, moral
turpitude or physical harm to any person; or (v) Executive materially breaches
any agreement with the Company which material breach has not been cured within
five (5) days written notice from the Chief Executive Officer or Board of
Directors of the same.  For purposes of this Agreement, the term “without Cause”
shall mean termination of Executive’s employment for reasons other than for
“Cause.”

 

For the purposes of this Agreement, termination shall be for “Good Reason” if
(i) there is a material diminution of Executive’s responsibilities with the
Company, or a material change in the Executive’s reporting responsibilities or
title, in each case without Executive’s consent; (ii) there is a reduction by
the Company in the Executive’s annual base salary then in effect without
Executive’s consent; or (iii) Executive’s principal work location is relocated
outside of the Las Vegas, Nevada metropolitan area without Executive’s consent. 
Executive agrees that she may be required to travel from time to time as
required by the Company’s business and that such travel shall not constitute
grounds for Executive to terminate his employment for Good Reason.

 

--------------------------------------------------------------------------------


 

For the purposes of this Agreement, Executive shall be deemed to have suffered
an “Incapacity” if Executive shall, due to illness or mental or physical
incapacity, be unable to perform the duties and responsibilities required to be
performed by his on behalf of the Company for a period of at least 180 days.

 

Termination by the Company without Cause or Termination by Executive for Good
Reason

 

In the event that the Company terminates Executive’s employment without Cause or
Executive terminates his employment for Good Reason, the Company shall pay
Executive all base salary due and owing and all other accrued but unpaid
benefits (e.g., accrued vacation) through the last day actually worked, and
Executive shall be entitled to receive the following severance payments and
benefits set forth below in this Section 2; provided, however, that such
severance and benefits are conditioned on Executive’s execution and
non-revocation of a release agreement, the form of which is attached hereto as
Exhibit A, and thereafter the Company’s obligations under this Agreement shall
terminate.

 

Base Salary Continuation.  The Company shall continue to pay to Executive his
then-current base annual salary for a period of twelve (12) months (the “Salary
Continuation Period”).  Such salary continuation shall be subject to standard
deductions and withholdings and shall be payable in regular periodic payments in
accordance with Company payroll policy.  The Company may discontinue such salary
continuation in the event that Executive breaches any of the provisions of
Sections 3 or 4 or any of the terms of his existing Employee Proprietary
Information and Inventions Assignment Agreement with the Company or Noncompete
Agreement with the Company.

 

Target Bonus.  The Company shall also pay to Executive, subject to standard
deductions and withholdings, a bonus in the amount of fifty percent (50%) of his
then-current base salary, payable in equal installments concurrent with the
salary continuation payments described above.

 

Group Medical Coverage.  The Company shall, following the Executive’s timely
election, provide the Executive with continued coverage for the Salary
Continuation Period under the Company’s group health insurance plans in effect
upon termination of Executive’s employment without Cause or for Good Reason in
accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), at no cost to Executive.

 

Restrictions on Competition after Termination.

 

Reasons for Restrictions.  Executive acknowledges that the nature of the
Company’s business is such that it would be extremely difficult for Executive to
honor and comply with Executive’s obligation under his or his Employee
Proprietary and Inventions Agreement with the Company to keep secret and
confidential the Company’s trade secrets if Executive were to become employed by
or substantially interested in the business of a competitor of the Company soon
following the termination of Executive’s employment with the Company, and it
would also

 

--------------------------------------------------------------------------------


 

be extremely difficult to determine in any reasonably available forum the extent
to which Executive was or was not complying with Executive’s obligations under
such circumstances.

 

Duration of Restriction.  In consideration for the Company’s undertakings and
obligations under this Agreement, Executive agrees that during the Noncompete
Term (as defined below), Executive will not directly or indirectly engage in
(whether as an employee, consultant, proprietor, partner, director or
otherwise), or have any ownership interest in, or participate in the financing,
operation, management or control of, any person, firm, corporation or business
that engages in any line of business in which the Company engages at the time of
such termination, in the United States, Canada, the United Kingdom or such other
countries in which the Company conducts business at the time of such termination
(“Restricted Territory”).  For the avoidance of doubt, the foregoing shall not
prohibit Executive from engaging in, owning an interest in, or participating in
any business that processes credit card, debit card or automated teller machine
transactions originated from outside of gaming establishments.  For purposes of
this Agreement, the “Noncompete Term” shall be the period of two (2) years after
the termination of Executive’s employment hereunder.  The parties agree that
ownership of no more than 1% of the outstanding voting stock of a
publicly-traded corporation or other entity shall not constitute a violation of
this provision.  The parties intend that the covenants contained in this section
shall be construed as a series of separate covenants, one for each county, city,
state and other political subdivision of the Restricted Territory.  Except for
geographic coverage, each such separate covenant shall be deemed identical in
terms to the covenant contained in this section.  If, in any judicial
proceeding, a court shall refuse to enforce any of the separate covenants (or
any part thereof) deemed included in this section, then such unenforceable
covenant (or such part) shall be deemed eliminated from this Agreement for the
purpose of those proceedings to the extent necessary to permit the remaining
separate covenants (or portions thereof) to be enforced by such court.  It is
the intent of the parties that the covenants set forth herein be enforced to the
maximum degree permitted by applicable law.  To the extent that the foregoing
provisions conflict with any other non-competition covenants between the Company
and Executive, the foregoing provisions shall prevail.

 

Section 4.  Restrictions on Solicitation after Termination

 

For a period of two (2) years following the termination of Executive’s
employment hereunder for any reason, Executive shall not, without the prior
written consent of the Company, directly or indirectly, as a sole proprietor,
member of a partnership, stockholder or investor, officer or director of a
corporation, or as an executive, associate, consultant, independent contractor
or agent of any person, partnership, corporation or other business organization
or entity other than the Company solicit or endeavor to entice away from the
Company any person or entity who is, or, during the then most recent three-month
period, was, employed by, or had served as an agent or key consultant of the
Company, provided, however, that Executive shall not be prohibited from
receiving and responding to unsolicited requests for employment or career advice
from Company’s employees.

 

Miscellaneous

 

This Amendment and the Letter together contain the entire agreement between the
parties pertaining to the subject matter expressly set forth herein and
supersedes any and all prior and/or contemporaneous oral or written
negotiations, agreements, representations, and understandings

 

--------------------------------------------------------------------------------


 

relating to such subject matter.  Each party understands that this Amendment and
the Letter are made without reliance upon any inducement, statement, promise, or
representation other than those contained herein and therein, respectively. 
Except as expressly set forth herein, the terms and provisions of the Letter
shall remain in full force and effect, including without limitation the at-will
nature of Executive’s employment with the Company, which may be terminated at
the will of either the Company or Executive, with or without cause and with or
without prior notice at any time.

 

This Amendment and the Letter are executed voluntarily and without any duress or
undue influence on the part or behalf of the parties hereto.  Each of the
parties hereto acknowledge that (i) it, he or she has read this Agreement;
(ii) it, he or she has been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of its, his or his own choice or
that it or she has voluntarily declined to seek such counsel; (iii) it, he or
she understands the terms and consequences of this Amendment and the Letter and
of the releases it contains; and (iv) it or she is fully aware of the legal and
binding effect of this Amendment and the Letter.

 

This Amendment and the Letter shall be construed under and governed by the laws
of the State of Nevada without regard to any conflict of laws or choice of law
provisions that would result in the application of the laws of any jurisdiction
other than the internal laws of the State of Nevada.  This Amendment and the
Letter shall be deemed to have been entered into in Las Vegas, Nevada.  If any
legal or equitable action is necessary to enforce the terms of this Amendment
and the Letter, such action shall be brought exclusively in the state or federal
courts located within Clark County in the State of Nevada.

 

No supplement, modification, or amendment of this Amendment and the Letter shall
be binding unless executed in writing by all of the parties hereto.  No waiver
of any of the provisions of this Amendment and the Letter shall be binding
unless in the form of a writing signed by the party against whom enforcement of
the waiver is sought, and no such waiver shall operate as a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.  Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

 

If any provision (or portion thereof) of this Amendment and the Letter shall be
held by a court of competent jurisdiction to be invalid, void, or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by law.  Furthermore, to the fullest extent possible, the
provisions of Amendment and the Letter (including, without limitation, each
portion of Amendment and the Letter containing any provision held to be invalid,
void, or otherwise unenforceable, that is not itself invalid, void, or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, void, or unenforceable.

 

Amendment and the Letter shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and their respective successors, assigns,
heirs, and personal and legal representatives.

 

--------------------------------------------------------------------------------


 

Amendment and the Letter may be executed in counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Facsimile counterparts shall be deemed to be originals.

 

Please indicate your acceptance of and agreement to the terms and conditions of
this Amendment by signing where indicated below.

 

 

Very truly yours,

 

 

 

 

 

GLOBAL CASH ACCESS, INC.

 

 

 

 

 

By:

/s/ David B. Lopez

 

David B. Lopez, President

 

 

 

 

 

Agreed and accepted this 11th day of September, 2012.

 

 

 

/s/ Robert A. Myhre

 

Robert A. Myhre

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

RELEASE AND WAIVER OF CLAIMS

 

In exchange for the severance payments and other benefits to which I would not
otherwise be entitled, I hereby furnish Global Cash Access Holdings, Inc.,
Global Cash Access, Inc. and each of their respective subsidiaries and
affiliates (collectively, the “Company”) with the following release and waiver.

 

I hereby release, and forever discharge the Company, its officers, directors,
agents, employees, stockholders, attorneys, successors, assigns and affiliates,
of and from any and all claims, liabilities, demands, causes of action, costs,
expenses, attorneys fees, damages, indemnities and obligations of every kid and
nature, in law, equity, or otherwise, known and unknown, suspected and
unsuspected, disclosed and undisclosed, arising at any time prior to and
including the date I sign this Release with respect to any claims relating to my
employment and the termination of my employment, including but not limited to: 
any and all such claims and demands directly or indirectly arising out of or in
any way connected with my employment with the Company or the termination of that
employment; claims or demands related to salary, bonuses, commissions, stock,
stock options, or any other ownership interests in the Company, vacation pay,
fringe benefits, expense reimbursements, sabbatical benefits, severance
benefits, or any other form of compensation; claims pursuant to any federal,
state or local law or cause of action including, but not limited to, the federal
Civil Rights Act of 1964, as amended; the federal Age Discrimination Act of
1990; the Delaware Fair Employment Practices Act, as amended; tort law; contract
law; wrongful discharge; discrimination; harassment; fraud; emotional distress;
and breach of the implied covenant of good faith and fair dealing, provided,
however, that this Release shall not apply to claims or causes of action for
defamation, libel, or invasion of privacy.

 

In granting the releases herein, I acknowledge that I understand that I am
waiving any and all rights and benefits conferred by the provisions of
Section 1542 of the Civil Code of the State of California and any similar
provision of law of any other state or territory of the United States or other
jurisdiction to the following effect:  “A general release does not extend to
claims which the creditor does not know or suspect to exist in his favor at the
time of executing the release, which if known by him must have materially
affected his settlement with the debtor.”  I hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to the release of
unknown and unsuspected claims granted in this Agreement.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this waiver and release is knowing and voluntary, and
that the consideration given for this waiver and release is in addition to
anything of value to which I was already entitled.  I further acknowledge that I
have been advised, as required by the Older Workers Benefit Protection Act,
that:  (a) the waiver and release granted herein does not relate to claims which
may arise after this agreement is executed; (b) I have the right to consult with
an attorney prior to executing this agreement (although I may choose voluntarily
not to do so); (c) I have twenty-one (21) days from the date I receive this
agreement, in which to consider this agreement (although I may choose
voluntarily to execute this agreement earlier); (d) I have seven (7) days
following the execution of this agreement to revoke my consent to the agreement;
and (e) this agreement shall not be effective until the seven (7) day revocation
period has expired.

 

 

Date:

 

 

 

 

 

Signature

 

--------------------------------------------------------------------------------